Citation Nr: 1521772	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  12-22 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for bipolar disorder.

  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from December 1986 to December 1992, and had additional service in the U.S. Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for bipolar disorder.

The Veteran testified before undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing in December 2014.  A copy of the hearing transcript is of record.

This appeal has been adjudicated through the Veterans Benefits Management System (VBMS) paperless claims database.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bipolar disorder is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for bipolar disorder have been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is granting in full the benefit sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2014).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

Active military service includes any period of active duty or active duty for training (ACDUTRA) during which the Veteran was disabled from disease or injury, and any period of inactive duty training (INACDUTRA) during which the Veteran was disabled from injury - though not disease - or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 38 C.F.R. §§ 3.6(a), (d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Here, VA treatment records and an examination report document a current diagnosis of bipolar disorder.  Therefore, element (1) of service connection has been met.

With respect to element (2), in-service incurrence of a disease, the Board notes that the Veteran's service treatment records are not available for review, aside from her December 1985 commissioning examination, which was normal.  However, her service personnel files include a January 2005 Fitness Review Panel (FRP) recommendation, which noted that the Veteran received an Unfavorable Information File (UIF) for a September 2003 incident at Nellis Air Force Base in Nevada, during which she committed adultery and larceny.  The FRP determined that the incident was characteristic of the "acting out" by someone afflicted with bipolar disorder.  The Veteran was ultimately discharged from the U.S. Air Force Reserves in March 2005 due to bipolar disorder.

The record in this case includes the Veteran's service retirement points, detailing how much ACDUTRA and INACDUTRA she performed while serving in the reserves.  However, the actual dates of those periods of ACDUTRA and INACDUTRA are not specified.  Nevertheless, the Board notes that the Veteran has 57 active duty points for the period from May 2003 to May 2004, and the description of the incident in the January 2005 FRP recommendation suggests that the Veteran was engaged in official duty at the time.  Therefore, resolving all doubts in the Veteran's favor, the Board finds that the September 2003 incident in question, determined by the FRP to be a manifestation of bipolar disorder, occurred during a period of ACDUTRA.  As a result, element (2) of service connection has been met.

Finally, with respect to element (3), a nexus between the in-service disease and the current disability, a May 2010 VA examiner concluded that the Veteran's bipolar disorder was a result of service, as this was a recurrent condition and the current symptoms were a continuation of those that had their onset in service.  Therefore, element (3) has also been met.

As all three element of service connection have been satisfied, the claim for service connection for bipolar disorder is granted.


ORDER

Service connection for bipolar disorder is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


